Citation Nr: 1035640	
Decision Date: 09/21/10    Archive Date: 09/28/10

DOCKET NO.  06-14 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disorder.



REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

K. Osegueda, Law Clerk


INTRODUCTION 

The Veteran served on active duty from May 1971 until September 
1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a rating decision dated May 2005 rendered by the North 
Little Rock, Arkansas, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which, in pertinent part, denied service 
connection for a back condition and a left leg condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he has a current back disability 
related to his military service.  

The Veteran's service treatment records note that he was seen in 
March 1981 with complaints of low back pain caused by lifting 
heavy loads during work.  

Lumbosacral strain was diagnosed.  Another entry dated March 1988 
indicated sharp pain in the Veteran's left side; however, 
abdominal strain was diagnosed.

Following service, VA medical records include a June 2001 VA 
treatment record that noted the Veteran's complaints of chronic 
shooting pain, sciatica type, into his lateral leg.  An August 
2001magnetic resonance image (MRI) of the Veteran's spine showed 
mild diffuse disc bulging throughout the lumbar spine.  The 
examiner noted a small left-sided disc herniation.  A November 
2001 treatment record of a needle electromyography (EMG) of the 
left lumbar paraspinous, gluteus maximus, and gastrocnemius 
muscles indicated minimal findings consistent with chronic left 
S1 radiculopathy with ongoing denervation.  A January 2002 
neurosurgery consultation note indicated the Veteran complained 
of low back pain for 15 years.  He described the shooting pain as 
intermittent and stated that it radiated to the left hip down to 
his left foot.  In a June 2002 neurosurgery consultation, the 
Veteran presented with intermittent low back pain triggered by 
bending, walking, and standing.  He described the pain as a dull 
ache with sharp shooting component during episodic exacerbation.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation (service connection) claims, the VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that an 
event, injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an indication 
that the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or with 
another service-connected disability, but (4) insufficient 
competent medical evidence on file for the VA to make a decision 
on the claim.  Here, the Veteran's service treatment records 
indicate that the Veteran was treated for a back condition in 
service, and as such, he should be afforded a VA examination to 
ascertain if any current back disability incurred in, or was 
aggravated by service.  

Ongoing medical records should also be obtained. 38 U.S.C.A. § 
5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 
(1992) (VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim.)

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and obtain the names, addresses, and 
approximate dates of treatment of all 
medical care providers, VA and non-VA, that 
treated the Veteran for low back pathology 
since 1991.  The Veteran should be asked 
whether he has ever filed any worker 
compensations claims, been involved in any 
motor vehicle accidents, or suffered any 
other low back injuries.  Specific details 
should be provided for any affirmative 
responses.  After the Veteran has signed the 
appropriate releases, those records should 
be obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
AMC/RO cannot obtain records identified by 
the Veteran, a notation to that effect 
should be inserted in the file.  The Veteran 
and his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the Veteran the opportunity 
to obtain and submit those records for VA 
review. 

2.  The Veteran should be afforded a VA 
Spine examination, conducted by an 
orthopedist.  All indicated tests and 
studies are to be performed, and a 
comprehensive recreational and occupational 
history is to be obtained.  Prior to the 
examination, the claims folder must be made 
available to the examiner for a thorough 
review of the case.  A notation to the 
effect that this record review took place 
must be included in any report.

Following review of the claims file and an 
examination of the Veteran, the orthopedist 
should opine as to whether the Veteran has a 
current low back disability and if so, if 
there is at least a 50 percent probability 
or greater (at least as likely as not) that 
the Veteran's current back 
disability/disabilities are a result of 
service.  If the etiology of the claimed 
back disorder is attributed to multiple 
factors/events, the examiner should, if 
possible, specify which symptoms and 
diagnoses are related to which factors or 
events.  Opinions should be provided based 
on the results of a review of the medical 
and lay evidence of record, results of a 
thorough examination, and sound medical 
principles.  All examination findings, along 
with the complete rationale for all opinions 
expressed, should be set forth in the 
examination report.
3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination. A copy of all 
notifications, including the address where 
the notice was sent, must be associated with 
the claims folder.  The Veteran is to be 
advised that failure to report for a 
scheduled VA examination without good cause 
shown may have adverse effects on his 
claims.

4.  After completion of the above and any 
additional development deemed necessary, the 
service connection claims should be 
reviewed.  If any benefit sought remains 
denied, the Veteran and his representative 
should be furnished a supplemental statement 
of the case and be afforded the opportunity 
to respond.  Thereafter, the case should be 
returned to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

